IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 2, 2009
                                     No. 08-60047
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

SOHAIL HANIF

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A95 560 491


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Sohail Hanif, a native and citizen of Pakistan, petitions this court for
review of an order from the Board of Immigration Appeals (BIA) dismissing his
appeal of the immigration judge’s denial of his applications for asylum and
withholding of removal. Hanif argues that, based upon the treatment of his
family members by the Mujahir Quami Movement (MQM) and the Pakistani
police, he has established both past persecution and a well-founded fear of future



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60047

persecution. He also challenges various factual and legal bases underlying the
BIA’s order.
      As an initial matter, the respondent argues that Hanif’s challenge to the
denial of his application for withholding of removal is not cognizable because
Hanif failed to exhaust his challenge to that denial by raising the issue
adequately in his appeal to the BIA and in his instant brief. Our review of
Hanif’s briefs shows that Hanif has not waived his challenge to the denial of his
application for withholding of removal.
      Hanif argues that, based upon the persecution of his family members, he
has suffered past persecution and has established a well-founded fear of future
persecution.   Hanif may not rely solely upon the treatment of his family
members to support his asylum claim. See Arif v. Mukasey, 509 F.3d 677, 681
n.15 (5th Cir. 2007). As Hanif did not have any personal contact with the MQM
or the Pakistani police, he has not shown that he suffered past persecution. See
Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th Cir. 2006). Moreover, although
Hanif’s mother and sister were briefly detained upon their return to Pakistan
in 2005, their release and unharmed status since their return diminishes the
reasonableness of Hanif’s fears of future persecution. See Eduard v. Ashcroft,
379 F.3d 182, 193 (5th Cir. 2004). Hanif has therefore failed to show that “the
evidence he presented was so compelling that no reasonable factfinder could fail
to find the requisite fear of persecution.” Jukic v. INS, 40 F.3d 747, 749 (5th Cir.
1994).
      As Hanif failed to satisfy the asylum standard, he cannot meet the more
stringent standard for withholding of removal. See Eduard, 379 F.3d at 186 n.2.
Hanif’s petition for review is DENIED.




                                         2